DETAILED ACTION
This office action is in response to application fled on September 18, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/18/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 2 is objected to because of the following informalities: 
Claim language should read:
“The vector denoising method for multicomponent seismic data according to claim 1, wherein the multicomponent seismic gather data to obtain [[a]] the plurality of small multicomponent seismic data comprises: 

there is data overlap between any two adjacent small multicomponent seismic data of the plurality of small multicomponent seismic data, 
a total trace number of seismic gather data, and
.
Appropriate correction is required.

Claim 3 is objected to because of the following informalities: 
Claim language should read:
“The vector denoising method for multicomponent seismic data according to claim 2, wherein the quaternary frequency domain seismic data by performing [[a]] the quaternary Fourier transformation according to each of the plurality of small multicomponent seismic data comprises: 
performing a quaternion transformation on the plurality of small multicomponent seismic data to obtain transformed small multicomponent seismic data q(t, x), wherein 
q(t, x)= a(t, x)+ b(t, 30x)i+ c(t, x)j+ d(t, x)k, 
wherein x is an ordinal number of seismic tracesa x-component seismic data, a y-component seismic data, a z-component seismic data, and when any one of the pressure component seismic data, the x-component seismic data, the y-component seismic data and the z-component seismic data is missing, missing component seismic data is replaced with zero; and 
performing the quaternary Fourier transformation on the transformed small multicomponent seismic data to obtain the quaternary frequency domain seismic data”.
Appropriate correction is required.

Claim 4 is objected to because of the following informalities: 
Claim language should read:
“The vector denoising method for multicomponent seismic data according to claim 1, wherein the frequency slices from the quaternary frequency domain seismic data in [[a]] the quaternary frequency domain, and filtering the frequency slices by using [[a]] the Cadzow filtering method to obtain the filtered quaternary frequency domain seismic data comprises: 
extracting the frequency slices 1, Q2,...QN from the quaternary frequency domain seismic data in the quaternary frequency domain, i=1, 2,...N representing a value of an i-th trace at a given frequency in the quaternary frequency domain, and constructing a quaternion Hankel matrix by using the frequency slices, the quaternion Hankel matrix being:
                
                    A
                    =
                    
                        
                            
                                
                                    
                                        
                                            
                                                Q
                                            
                                            
                                                1
                                            
                                        
                                    
                                    
                                        
                                            
                                                Q
                                            
                                            
                                                2
                                            
                                        
                                    
                                    
                                        ⋯
                                    
                                    
                                        
                                            
                                                Q
                                            
                                            
                                                N
                                                -
                                                M
                                                +
                                                1
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                Q
                                            
                                            
                                                2
                                            
                                        
                                    
                                    
                                        
                                            
                                                Q
                                            
                                            
                                                3
                                            
                                        
                                    
                                    
                                        ⋯
                                    
                                    
                                        
                                            
                                                Q
                                            
                                            
                                                N
                                                -
                                                M
                                                +
                                                2
                                            
                                        
                                    
                                
                                
                                    
                                        ⋮
                                    
                                    
                                        ⋮
                                    
                                    
                                        ⋰
                                    
                                    
                                        ⋮
                                    
                                
                                
                                    
                                        
                                            
                                                Q
                                            
                                            
                                                M
                                            
                                        
                                    
                                    
                                        
                                            
                                                Q
                                            
                                            
                                                M
                                                +
                                                1
                                            
                                        
                                    
                                    
                                        ⋯
                                    
                                    
                                        
                                            
                                                Q
                                            
                                            
                                                N
                                            
                                        
                                    
                                
                            
                        
                    
                     
                
            
and the M being a positive integer less than N; 

retaining k largest singular values and setting other singular values to zero, the quaternion Hankel matrix being reconstructed to obtain a reduced rank matrix Fk(A); and 
averaging the reduced rank matrix Fk(A) along an anti-diagonal line to obtain the filtered quaternary frequency domain seismic data”.
Appropriate correction is required.

Claim 5 is objected to because of the following informalities: 
Claim language should read:
“The vector denoising method for multicomponent seismic data according to claim 4, wherein in the quaternion Hankel matrix, .
Appropriate correction is required.

Claim 6 is objected to because of the following informalities: 
Claim language should read:
“The vector denoising method for multicomponent seismic data according to claim 4, wherein the inverse quaternary Fourier transformation on the filtered quaternary frequency domain seismic data to obtain the filtered seismic data of each component comprises: 
.
Appropriate correction is required.

Claim 7 is objected to because of the following informalities: 
Claim language should read:
“The vector denoising method for multicomponent seismic data according to claim 6, wherein 
performing the inverse quaternary Fourier transformation on the filtered quaternary frequency domain seismic data Q'(f, x) to obtain the filtered seismic data q'(t, x) of each component, wherein                         
                            
                                
                                    q
                                
                                
                                    '
                                
                            
                            
                                
                                    t
                                    ,
                                    x
                                
                            
                            =
                            
                                
                                    ∫
                                    
                                        -
                                        ∞
                                    
                                    
                                        +
                                        ∞
                                    
                                
                                
                                    
                                        
                                            e
                                        
                                        
                                            -
                                            2
                                            π
                                            μ
                                            f
                                            t
                                        
                                    
                                    Q
                                    '
                                    (
                                    f
                                    ,
                                    x
                                    )
                                    d
                                    f
                                
                            
                            .
                        
                    
Appropriate correction is required.

Claim 8 is objected to because of the following informalities: 
Claim language “a calculating module, configured to decompose multicomponent seismic gather data to obtain a plurality of small multicomponent seismic data, and obtaining quaternary frequency domain seismic data” should read “a calculating module, configured to decompose multicomponent seismic gather data to obtain a plurality of small multicomponent seismic data, and obtain quaternary frequency domain seismic data”.
Appropriate correction is required.

Claim 9 is objected to because of the following informalities: 
Claim language should read:
“The vector denoising device for multicomponent seismic data according to claim 8, wherein the calculating module is specifically configured to divide the multicomponent seismic gather data into the plurality of small multicomponent seismic data with a time length a total trace number of seismic gather data, and .
Appropriate correction is required.

Claim 10 is objected to because of the following informalities: 
Claim language should read:
“The vector denoising device for multicomponent seismic data according to claim 9, wherein the calculating module is configured to: 
perform a quaternion transformation on the plurality of small multicomponent seismic data to obtain transformed small multicomponent seismic data q(t, x), wherein 
q(t, x)= a(t, x)+ b(t, x)i+ c(t, x)j+ d(t, x)k, 
wherein x is an ordinal number of seismic tracesa x-component seismic data, a y-component seismic data, a z-component seismic data, and when any one of the pressure component seismic data, the x-component seismic data, the y-component seismic data and the z-component seismic data is missing, missing component seismic data is replaced with zero; and 
perform the quaternary Fourier transformation on the transformed small multicomponent seismic data to obtain the quaternary frequency domain seismic data”.
Appropriate correction is required.

Claim 11 is objected to because of the following informalities: 
Claim language should read:
“The vector denoising device for multicomponent seismic data according to claim 8, wherein the filtering module is specifically configured to: 
extract the frequency slices 1, Q2,...QN from the quaternary frequency domain seismic data in the quaternary frequency domain, i=1, 2,...N representing a value of an i-th trace at a given frequency in the quaternary frequency domain, and construct a quaternion Hankel matrix by using the frequency slices, the quaternion Hankel matrix being: 
                
                    A
                    =
                    
                        
                            
                                
                                    
                                        
                                            
                                                Q
                                            
                                            
                                                1
                                            
                                        
                                    
                                    
                                        
                                            
                                                Q
                                            
                                            
                                                2
                                            
                                        
                                    
                                    
                                        ⋯
                                    
                                    
                                        
                                            
                                                Q
                                            
                                            
                                                N
                                                -
                                                M
                                                +
                                                1
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                Q
                                            
                                            
                                                2
                                            
                                        
                                    
                                    
                                        
                                            
                                                Q
                                            
                                            
                                                3
                                            
                                        
                                    
                                    
                                        ⋯
                                    
                                    
                                        
                                            
                                                Q
                                            
                                            
                                                N
                                                -
                                                M
                                                +
                                                2
                                            
                                        
                                    
                                
                                
                                    
                                        ⋮
                                    
                                    
                                        ⋮
                                    
                                    
                                        ⋰
                                    
                                    
                                        ⋮
                                    
                                
                                
                                    
                                        
                                            
                                                Q
                                            
                                            
                                                M
                                            
                                        
                                    
                                    
                                        
                                            
                                                Q
                                            
                                            
                                                M
                                                +
                                                1
                                            
                                        
                                    
                                    
                                        ⋯
                                    
                                    
                                        
                                            
                                                Q
                                            
                                            
                                                N
                                            
                                        
                                    
                                
                            
                        
                    
                
            
and the M being a positive integer less than N; 
decompose the quaternion Hankel matrix by using a singular value decomposition method; 
k(A); and 
average the reduced rank matrix Fk(A) along an anti-diagonal line to obtain the filtered quaternary frequency domain seismic data”.
Appropriate correction is required.

Claim 12 is objected to because of the following informalities: 
Claim language should read:
“The vector denoising device for multicomponent seismic data according to claim 11, wherein in the quaternion Hankel matrix, .
Appropriate correction is required.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “decomposing multicomponent seismic gather data to obtain a plurality of small multicomponent seismic data” which is unclear as to what is considered small multicomponent seismic data. Similar language is recited in independent claim 8, with none of the dependent claims clarifying this subject matter.
The specification describes this step as dividing a dataset into different datasets (see specification at [0045]-[0048]), therefore, for examination purposes, this interpretation will be used.
Claim 1 also recites “performing an inverse quaternary Fourier transformation on the filtered quaternary frequency domain seismic data to obtain filtered seismic data of each component” which is unclear as to what component is being referred. Similar language is recited in independent claim 8, with none of the dependent claims clarifying this subject matter.
Based on the specification, it appears the last steps produces “a filtered transformed multicomponent seismic data” (see specification at [0050]-[0051], [0059]-[0060] and [0074]), therefore, for examination purposes, this interpretation will be used.
Claim 7 recites a mathematical formula, without including all the descriptions of each variable recited in the formula (e.g., f and µ). Similar language is recited in claim 14.
Based on the specification, f represents a frequency and µ represents a transformation axis (see specification at [0060]), therefore, for examination purposes, this interpretation will be used. In addition, the examiner suggests the applicant to review the claims for appropriate description of variables being recited to avoid additional clarity issues.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance for evaluating claims for eligibility under 35 U.S.C. 101, the claim is to a process (method), which is one of the statutory categories of invention.

Continuing with the analysis, under Step 2A - Prong One of the test:
the limitation “decomposing multicomponent seismic gather data to obtain a plurality of small multicomponent seismic data” is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (e.g., dividing data into portions, see specification at [0045]-[0048]). Except for the recitation of the type of data being evaluated (i.e., multicomponent seismic gather data), the limitation in the context of the claim mainly refers to divide a dataset into multiple datasets.
the limitation “obtaining quaternary frequency domain seismic data by performing a quaternary Fourier transformation according to each of the plurality of small multicomponent seismic data” is a process that, under its broadest reasonable interpretation, covers performance of the limitation using mathematical concepts (i.e., quaternary Fourier transformation, see specification at [0049]-[0060]). Except for the recitation of the type of data being evaluated (i.e., multicomponent seismic data), the limitation in the context of the claim mainly refers to applying mathematical concepts to manipulate data (i.e., each of the plurality of small multicomponent seismic data) and obtain additional information (i.e., quaternary frequency domain seismic data).
the limitation “extracting frequency slices from the quaternary frequency domain seismic data in a quaternary frequency domain, and filtering the frequency slices by using a Cadzow filtering method to obtain filtered quaternary frequency domain seismic data” is 
the limitation “performing an inverse quaternary Fourier transformation on the filtered quaternary frequency domain seismic data to obtain filtered seismic data of each component” is a process that, under its broadest reasonable interpretation, covers performance of the limitation using mathematical concepts (i.e., an inverse quaternary Fourier transformation, see specification at [0072]-[0074]). Except for the recitation of the type of data being evaluated (i.e., filtered quaternary frequency domain seismic data), the limitation in the context of the claim mainly refers to applying mathematical concepts to manipulate data (i.e., filtered quaternary frequency domain seismic data) and obtain additional information (i.e., filtered seismic data of each component).

Furthermore, under Step 2A - Prong Two of the test, this judicial exception is not integrated into a practical application. In particular, the claim recites: 
“A vector denoising method for multicomponent seismic data”, which generally links the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).


Additionally, under Step 2B of the test, the claim does not include additional elements that, when considered individually and in combination, are sufficient to amount to significantly more than the judicial exception because the additional elements: 
generally link the use of the judicial exception to a particular technological environment or field of use (i.e., vector denoising method for multicomponent seismic data), which as indicated in the MPEP: “As explained by the Supreme Court, a claim directed to a judicial exception cannot be made eligible “simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use.” Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981). Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself” (see MPEP 2106.05(h)).
The claim is not patent eligible.

Similarly, independent claim 8 is directed to a judicial exception (abstract idea) without significantly more as explained above with regards to claim 1.


they just extend the abstract idea of the independent claims by additional limitations (Claims 2-7, 9-14), that under the broadest reasonable interpretation, cover performance of the limitations in the mind as well as using mathematical concepts, and
the additional elements recited in the dependent claims, when considered individually and in combination, refer to mere computer implementation (see specification at [0034] and [0078], as well as Figs. 1 and 8) (Claims 9-11, 13-15), which as indicated in the MPEP: “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more” (see MPEP 2106.05(f), item 2).

Subject Matter Not Rejected Over Prior Art
Claims 1-15 are distinguished from the prior art of record for the following reasons:
Regarding claim 1. 
Cui (CN 102854533 A, IDS record, see translation) teaches:
A vector denoising method for multicomponent seismic data ([0008]: a de-noising method based on wavefield separation is presented (see also [0073]-[0088])), comprising: 
seismic data is partitioned to obtain a group of data blocks (see also [0073]-[0088])); 
obtaining frequency domain seismic data by performing a Fourier transformation according to each of the plurality of small multicomponent seismic data ([0027]: Fourier transform is applied to each data block (see also [0073]-[0088])); 
extracting frequency slices from the frequency domain seismic data in a frequency domain, and filtering the frequency slices by using a Cadzow filtering method to obtain filtered frequency domain seismic data ([0028], [0051]: frequency ranges are selected and a plurality of Hankel matrices are constructed (see also [0073]-[0088])); and 
performing an inverse Fourier transformation on the filtered frequency domain seismic data to obtain filtered seismic data of each component ([0073]-[0088]: inverse Fourier transform is applied to obtain a result).  

Qingyun (Multi-wave Joint Attributes Extraction and Hydrocarbon Prediction, IDS record) teaches:
	Processing seismic signals using quaternion transformations, quaternary Fourier transformation, and inverse quaternary Fourier transformation (see p. 12-17; see attached International Search Report, English translation).

The prior art of record, taken individually or in combination, fail to teach or suggest:

extracting frequency slices from the quaternary frequency domain seismic data in a quaternary frequency domain, and filtering the frequency slices by using a Cadzow filtering method to obtain filtered quaternary frequency domain seismic data; and 
performing an inverse quaternary Fourier transformation on the filtered quaternary frequency domain seismic data to obtain filtered seismic data of each component,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.

Regarding claim 8. 
Cui (CN 102854533 A, IDS record, see translation) teaches:
A vector denoising device for multicomponent seismic data ([0008]: a de-noising method based on wavefield separation is presented (see also [0073]-[0088]); examiner interprets the method to be executed by a device), comprising:
a calculating module, configured to decompose multicomponent seismic gather data to obtain a plurality of small multicomponent seismic data ([0010], [0012]: seismic data is partitioned to obtain a group of data blocks (see also [0073]-[0088])), and obtaining frequency domain seismic data by performing a Fourier transformation according to each of the plurality of small multicomponent seismic data ([0027]: Fourier transform is applied to each data block (see also [0073]-[0088])); 
frequency ranges are selected and a plurality of Hankel matrices are constructed (see also [0073]-[0088])); and 
a determining module, configured to perform an inverse Fourier transformation on the filtered frequency domain seismic data to obtain filtered seismic data of each component ([0073]-[0088]: inverse Fourier transform is applied to obtain a result).  

Qingyun (Multi-wave Joint Attributes Extraction and Hydrocarbon Prediction, IDS record) teaches:
	Processing seismic signals using quaternion transformations, quaternary Fourier transformation, and inverse quaternary Fourier transformation (see p. 12-17; see attached International Search Report, English translation).

The prior art of record, taken individually or in combination, fail to teach or suggest:
“a calculating module, configured to obtaining quaternary frequency domain seismic data by performing a quaternary Fourier transformation according to each of the plurality of small multicomponent seismic data; 
a filtering module, configured to extract frequency slices from the quaternary frequency domain seismic data in a quaternary frequency domain, and filter the frequency slices by using a Cadzow filtering method to obtain filtered quaternary frequency domain seismic data; and 

in combination with all other limitations within the claim, as claimed and defined by the applicant.

Regarding claims 2-7 and 9-15. 
They are also distinguished from the prior art of record due to their dependency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
TAYLOR; Howard S. et al., US 20120191417 A1, NOISE REDUCTION FOR SPECTROSCOPIC SIGNAL PROCESSING
Reference discloses noise reduction for spectroscopic signal processing using Fourier transform, while mentioning quaternary techniques and Cadzow.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW SCHECHTER can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINA M CORDERO/Primary Examiner, Art Unit 2857